DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-16, in the reply filed on October 6, 2022 is acknowledged.

Response to Amendment
Applicant’s amendment filed on October 6, 2022 has been entered.  Claims 1 and 11 have been amended.  Claims 19 and 20 have been cancelled.  New Claims 21 and 22 have been added.  As such, Claims 1-18, 21, and 22 are currently pending in the application, with Claims 17 and 18 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0132546 to Yamanaka et al. (“Yamanaka”) in view of U.S. Patent No. 4,572,862 to Ellis (“Ellis”).
With regard to Claims 1, 2, 14, and 22, Yamanaka discloses a meltblown nonwoven fabric having fire resistance comprising fibers formed from polyphenylene sulfide.  See, e.g., Abstract, paragraphs [0004] and [0019], entire document.  Yamanaka does not require the presence of a halogenated flame retardant additive in the meltblown fibers.  Yamanaka does not disclose providing a ceramic coating on a surface of the plurality of fibers.  Ellis is related to a fire barrier coating composition for use with nonwoven fabrics.  See, e.g., Abstract, entire document.  Ellis teaches that “[w]hen placed between substrates at the partial sacrifice of the surface directly exposed to flame, [the coating] protects the back-substrate, and thus maintains structural integrity, as well as preventing the spread of flame to adjacent areas.  The coating thus acts as a ‘fire-barrier’ for which there are numerous applications.”  Abstract.  Ellis teaches that such a coating is a ceramic coating and includes various oxide additives.  Table 1.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a ceramic coating to act as a fire barrier to the meltblown nonwoven fabric disclosed by Yamanaka in order to provide improved flame resistance, as shown to be known by Ellis.  With regard to the property limitations related to passing fire tests and having a shrinkage less than 15%, it is reasonable to presume those traits are inherent to the combination of Ellis.  Support for the presumption is found because Yamanaka combined with Ellis provides similar materials, i.e. a meltblown nonwoven fabric, undergoing similar processes, i.e. being coated with a ceramic fire barrier coating, to provide a similar final product, i.e. a fire resistant material.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 4 and 6, the polyphenylene meltblown fibers of Yamanaka satisfy the limitations of the staple fibers because meltblown fibers are not continuous in their length.  With regard to Claims 8-10, Yamanaka teaches that polyethylene terephthalate, polypropylene, or polyethylene can be added to the polyphenylene sulfide resin, but not in any significant amount such as over 50%.  Paragraph [0048].  With regard to Claims 11-13, Ellis teaches adding flame retardant vermiculite particles to the coating in an amount less than 40% by weight.  Table 1.  With regard to Claim 15, Yamanaka teaches the nonwoven fabric can be used in liquid and gas filters.  Paragraph [0098].  With regard to Claim 21, Yamanaka teaches that use of a nucleating agent is optional and therefore not required.  Paragraph [0048].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Ellis as applied to Claim 1 above, and further in view of U.S. Patent No. 4,671,990 to Jada et al. (“Jada”).
Yamanaka in view of Ellis does not disclose the coating thickness to be 5 nm to 10 microns.  Jada is also related to providing fire resistant coatings on a substrate.  See, e.g., Abstract, entire document.  Jada teaches that coating thickness can be varied depending on end use desire, and that a coating can be as thin as 0.1 microns.  Column 3, lines 60-66.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a coating thickness less than 10 microns in the fire resistant fabric taught by the combination of Yamanaka and Ellis in order to provide a thin coating at lower cost, as shown to be within the capability of one of ordinary skill in the art by Jada.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Ellis as applied to Claim 1 above, and further in view of U.S. Patent No. 5,912,196 to Radwanski et al. (“Radwanski”).
Yamanaka and Ellis do not teach adding non-meltblown staple fiber to the nonwoven web.  Radwanski is also related to flame inhibiting nonwoven fabrics.  See, e.g., Abstract, entire document.  Radwanski teaches that meltblown fibers can be intermingled with staple fibers or particulate to form a coherent structure.  Column 10, lines 14-28.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to further provide non-meltblown staple fiber to the nonwoven web disclosed by the combination of Yamanaka with Ellis in order to provide a fibrous web having improved properties by inclusion of the fibers, as shown to be known in the art of fire retardant materials by Radwanski.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Ellis as applied to Claim 1 above, and further in view of U.S. Patent No. 2013/0327218 to Izzi et al. (“Izzi”).
Yamanaka does not disclose the nonwoven fabric has a thickness in the range of 0.5 to 10.5 cm.  However, such dimensions are typical in the art of filtration media.  For example, Izzi is also related to filtration materials.  See, e.g., Abstract, entire document.  Izzi teaches that nonwoven media can be provided with a thickness of 2 cm for use in filtration.  Paragraph [0084].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the nonwoven fabric disclosed by Yamanaka with Ellis with a thickness of about 2 cm in order to render the fabric useful in filtration, as shown to be known by Izzi.  See, e.g., Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789